Citation Nr: 0115248	
Decision Date: 06/01/01    Archive Date: 06/13/01	

DOCKET NO.  97-10 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$54,718.

(The issues of the veteran's entitlement to service 
connection for bilateral pes planus, a bilateral ankle 
disability, a low back disability, and a stomach disability 
are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1952.

This matter arises from an October 1996 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Cleveland, Ohio, Regional Office 
(RO).  Therein, it was held that recovery of the overpayment 
now at issue would not violate the principles of equity and 
good conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a member of the Board sitting in 
Washington, D.C.  Such a hearing was conducted before the 
undersigned on February 5, 2001; a transcript of that 
proceeding is of record.  Subsequent to that hearing, the 
veteran submitted additional evidence, and waived its review 
by the RO.  See 38 C.F.R. § 20.1304(c) (2000).  The Board 
will address it accordingly.


FINDINGS OF FACT

1.  The appellant was first awarded improved disability 
pension benefits effective March 1, 1989, at the maximum rate 
payable for a veteran with no dependents.


2.  In September 1991, the veteran submitted evidence of his 
marriage, and indicated that he and his spouse had no income 
from any source.  Based upon that information, VA awarded the 
veteran improved disability pension benefits at the maximum 
rate payable for a veteran with a dependent spouse.

3.  On eligibility verification reports submitted by the 
veteran in 1992 and 1993, he reported that neither he and his 
spouse had income from any source.  VA continued to pay him 
improved disability pension benefits at the maximum rate 
payable for a veteran with no dependents.

4.  As a result of an income verification match conducted in 
early 1996, VA learned that the veteran and his spouse had 
had combined wages in excess of the maximum applicable income 
limitation beginning in 1991; it was also learned that the 
veteran had had wages during 1990.  Based upon that 
information, VA adjusted the veteran's pension award 
retroactively effective February 1, 1990, and terminated his 
award effective February 1, 1991.  The overpayment at issue 
ensued.

5.  The repeated failure of the appellant to report his and 
his wife's wages beginning in 1990 was the sole cause of the 
overpayment at issue.

6.  The veteran had been informed by VA on a number of 
occasions beginning in August 1989 that his family's income 
and net worth played a role in his entitlement to improved 
disability pension benefits, and that it was his 
responsibility to report any changes in his family's income.

7.  The repeated failure of the appellant to report his and 
his wife's wages despite his knowledge of the reporting 
requirement demonstrates an intent on his part to seek an 
unfair advantage with knowledge of the likely consequences, 
and also resulted in a subsequent monetary loss to the 
Government.



CONCLUSION OF LAW

The creation of the overpayment of improved disability 
pension benefits in the amount of $54,718 involved bad faith 
on the part of the appellant, and waiver of recovery of the 
overpayment is, therefore, precluded.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt, and his inability to repay 
the debt.  Because the appellant has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had not demonstrated 
fraud, willful misrepresentation, or bad faith in the 
creation of the overpayment now at issue.  Notwithstanding 
this, however, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  To this extent, there shall be 
no recovery of payments or overpayments of any benefits under 
any laws administered by the Secretary of Veterans Affairs 
when it is determined that recovery would be against equity 
and good conscience.  See 38 U.S.C.A. § 5302(a).  However, 
before the principles of equity and good conscience may 
afford waiver to an obligor, it must be established that the 
obligor was not guilty of bad faith in the creation of the 
overpayment.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Bad faith generally is an unfair or deceptive 
dealing by one who seeks to gain at another's expense; there 
need not be an actual fraudulent intent, but merely an intent 
to seek 

an unfair advantage with knowledge of the likely 
consequences, and a subsequent loss to the Government.  See 
38 C.F.R. § 1.965(b)(2).  The threshold question, then, is 
whether bad faith on the part of the appellant led to the 
overpayment at issue.

The appellant was awarded improved disability pension 
benefits effective March 1, 1989.  He was notified by VA in 
August 1989 and subsequently, of the importance of promptly 
reporting his family's income and net worth.  During the 
years 1991 to 1996, the veteran submitted various eligibility 
verification reports which indicated that neither he nor his 
spouse had income from any source.  However, as the result of 
an income verification match conducted by VA in early 1996, 
it was discovered that the veteran and his spouse had 
received wages on a recurring basis since 1990.  He had never 
reported this on any of his eligibility verification reports.

At the personal hearing conducted by the undersigned in 
February 2001, the veteran testified that he had a limited 
education, that he did not understand that he was receiving 
nonservice-connected disability pension benefits rather than 
disability compensation benefits, and that a VA employee had 
assisted him in completing his eligibility verification 
reports during the period beginning in 1990 and ending in 
1996.  However, the record indicates otherwise.  On his 
February 1998 pension application, the veteran reported that 
he had completed high school.  Moreover, in various 
correspondence to the veteran, to include a VA letter dated 
June 25, 1991, the veteran was informed in clear and concise 
language that, if he or his spouse start receiving income 
that he had not previously reported, he should promptly 
report that fact.  It should be noted that the record does 
not otherwise indicate that the veteran is illiterate or that 
he has a psychiatric disability that affects his ability to 
understand written instructions.

In view of the foregoing, the Board must conclude that the 
appellant underreported his family's income with the intent 
to gain an unfair advantage.  Repeated notices by VA 
regarding the appellant's responsibilities in accurately and 
promptly reporting 

his family's income, coupled with the appellant's repeated 
failure to do so, leads the Board to the conclusion that the 
appellant's actions were done knowingly and intentionally.  
If so, they could be for no other purpose than to gain unfair 
advantage in his dealings with VA.  He was successful in this 
respect as evidenced by the ensuing overpayment.  Thus, the 
Board is compelled to find that the veteran was guilty of bad 
faith in the creation of the overpayment at issue.

The Board's finding of bad faith precludes the granting of 
waiver of recovery of the overpayment of improved disability 
pension benefits now at issue, notwithstanding the provisions 
of 38 C.F.R. § 1.965(a) regarding the standard of equity and 
good conscience.  See Farless v. Derwinski, 2 Vet. App. 555, 
556-557 (1992).


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $54,718 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

